Citation Nr: 0023080	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  98-15 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; appellant's spouse


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to March 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

The veteran has presented competent medical evidence of a 
link between his present heart condition and active duty.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
for entitlement to service connection for a heart condition.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to a service connection claim, the law provides 
that entitlement to service connection may be granted for a 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

A threshold inquiry for all entitlement to service connection 
claims is whether the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") requires three evidentiary elements to 
establish a well-grounded claim for service connection:  (1) 
a medical diagnosis of a current disability; (2) medical, or 
in some circumstances, lay evidence of an inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to an 
inservice injury or treatment.  See Espiritu v. Derwinski, 2 
Vet. App. 494, 494 (1992).

A well-grounded claim is a meritorious claim, one that can 
stand on its own, capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Although the claim need 
not be conclusive, the allegations must be supported by 
credible and competent evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Further, absent competent proof of 
current disability, there is no valid claim.  
Rabideau v. Derwinski, 2 Vet. App.  141, 143-44 (1992).  

In April 1998 the RO, inter alia, found the veteran's claim 
for service connection for a heart condition was not well 
grounded and the veteran timely filed a notice of 
disagreement.  An internal VA memo dated in July 1998 shows 
that that RO intended to procure the opinions of a board of 
cardiologists with regards to the etiology of the veteran's 
heart condition.  The resulting reports concurred that the 
veteran suffered from rheumatic fever during service with no 
evidence of rheumatic heart sequelae.  One of the examiners 
concluded that whether atrial fibrillation was caused by the 
episode [of illness during service] will never be known.

Also of record is a July 1999 letter from W.R., M.D., the 
veteran's treating physician, which indicates that he 
believes that there is strong evidence to support the claim 
that the veteran's heart problems began during service.  The 
Board finds that this opinion is competent medical evidence 
that the veteran's current heart disability may be related to 
active duty.  This evidence is not inherently incredible or 
beyond the competence of the person making the assertion, and 
therefore must be accepted as true for the purposes of 
determining well-groundedness.  King v. Brown, 5 Vet. App. 19 
(1993).  Any conflicting evidence should be weighed in an 
adjudication on the merits, but only after the duty to assist 
the veteran in the development of his claim.  


ORDER

The veteran's claim for service connection for a heart 
condition is well-grounded.


REMAND

Having found the claim well-grounded the Board finds that VA 
has not fulfilled its duty to assist the veteran in this 
case.  In particular the Board notes that at his May 1999 
hearing the veteran testified that he had been determined to 
be 100 percent disabled due to his heart condition by the 
Social Security Administration.  The records associated with 
that determination may be relevant to the adjudication of the 
veteran's claim and should be a part of the record.

The Board also notes that at the May 1999 hearing the veteran 
testified that although the only records of treatment by 
W.R., M.D. in VA's possession are dated from July 1991, that 
physician treated the veteran for many years prior to that 
date.  Transcript (tr.) at p. 18.

In order to fulfill its statutory duty to assist the veteran 
and adequately develop his claim, the Board believes that 
further development, as specified below, is warranted.  See 
38 U.S.C.A. § 5107(a).  Accordingly, the case is REMANDED to 
the RO for the following actions:

1.  The RO should request, through the 
veteran's representative, that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for a heart condition, as 
well as the approximate dates of such 
treatment.  Then, after obtaining any 
necessary authorization from the veteran, 
the RO should request copies of those 
treatment records not already of record.  
The requested records should include any 
clinical notes of treatment.

2.  The RO should obtain the records 
associated with the veteran's claim for 
Social Security benefits and associate 
them with the claims file.

3.  The RO should obtain all of the 
records of treatment of the veteran by 
W.R., M.D.

4.  RO should arrange for review of the 
record by a VA cardiologist in order to 
evaluate the etiology and extent of any 
heart condition.  The claims folder, 
containing the requested medical records 
and a copy of this remand, should be made 
available to the examining physician or 
physicians in conjunction with the 
evaluation.  The RO should request the 
examiner to review the entire record and 
provide a written opinion as to the 
etiology of any heart condition found.  
The examiner should identify the 
information on which he/she based the 
opinion.  If a medically justified 
opinion is impossible to formulate, the 
examiner should so indicate.

5.  The RO should then readjudicate the 
claim in light of all the evidence, 
including that obtained pursuant to the 
requested development.

If the veteran continues to disagree with the decision of the 
RO, and if otherwise appropriate, the RO should issue a 
supplemental statement of the case and should provide the 
veteran and his representative an opportunity to respond.  
Then the RO should return the case to the Board for further 
consideration.  By this REMAND, the Board intimates no 
opinion as to the final outcome warranted.  No action is 
required of the veteran until the RO contacts him.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 



